Citation Nr: 1016785	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the right medial meniscus (claimed as a right knee 
condition).  

2.  Entitlement to service connection for a right quadriceps 
strain.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and March 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Muskogee, Oklahoma.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in November 2008.  A 
transcript of the hearing is of record.  

This matter was previously before the Board in January 2009 
at which time it was remanded for further development.  


FINDINGS OF FACT

1.  Any current right knee disorder is not of service origin.  

2.  Any current right quadriceps disorder is not of service 
origin.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.  A right quadriceps disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's status has been 
substantiated.  The Board observes that in April 2006 and 
January 2007 letters, the RO provided the Veteran with notice 
that informed him of the evidence needed to substantiate his 
claim.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.  Finally, the Veteran 
was provided with notice as to the disability rating and 
effective date elements of the claims in September 2006, 
January 2007, and November 2008 letters.  

The Board notes that the November 2008 letter was not issued 
prior to the initial adjudications of the Veteran's claims in 
November 2006 and March 2007.  His claims, however, were 
subsequently readjudicated in a January 2010 supplemental 
statement of the case.  Thus, any deficiencies in the content 
or timeliness of this notice letter would not be prejudicial.

VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  

The Veteran has also been afforded several VA examinations.  
In addition, in conjunction with the January 2009 Board 
remand, the claims folder was reviewed by a VA examiner in 
April 2009 who provided an opinion as to the relationship 
between any current right knee and right quadriceps disorder 
and the Veteran's period of service.  In rendering her 
opinion the examiner had the benefit of the entire claims 
folder and the results of VA examinations performed in 
September and October 2006.  The examinations provided the 
necessary detail to properly assess the Veteran's current 
right knee and quadriceps disorder and their relationship, if 
any, to his period of service.  Thus, the examinations are 
sufficient for VA rating purposes.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, his testimony, and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide the appeal.  Based upon 
the foregoing, the duties to notify and assist the Veteran 
have been met, and no further action is necessary to assist 
the Veteran in substantiating this claim.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records reveal that on his 
January 1985 enlistment report of medical history, he was 
noted to have had left Osgood-Schlatter's disease treatment 
and it had resolved.  The condition was considered to not be 
disabling.  At the time of the Veteran's January 1985 service 
entrance examination, normal findings were reported for the 
lower extremities.  The Veteran was noted to be able to walk 
fine on his knee and it was asymptomatic.  

On his December 1985 report of medical history form, the 
Veteran checked the "yes" box when asked if he had or had 
ever had cramps in his legs.  The Veteran was noted to have 
had cramps in his left thigh in 1980 during sports 
participation and he wore an ace bandage for two weeks with 
no sequelae.  The Veteran checked the "no" box when asked 
if he had or had ever had a trick or locked knee.  

At the time of a December 1985 physical examination, normal 
findings in the lower extremities were reported.  

In August 1986, the Veteran was seen with complaints of 
quadriceps muscular pain.  A diagnosis of mild muscle strain 
was rendered.  

At the time of a December 1986 examination, normal findings 
were again reported for the lower extremities.  The Veteran 
noted to have had Osgood-Schlatter's disease of the right 
knee at 13 and had worn a brace for one year at that time.  
It was not considered disabling.  On his December 1986 report 
of medical history, the Veteran checked the "no" boxes when 
asked if he had or had ever had cramps in his legs or a trick 
or locked knee.  It was again noted that the Veteran was 
found to have had Osgood-Schlatter's disease at 13 and had to 
rest for a year.  

In April 1989 the Veteran was involved in a motor vehicle 
accident and sustained abrasions to his knees which were 
treated and resolved in the same month.

On his September 1988 report of medical history, the Veteran 
checked the "no" boxes when asked if he had or had ever had 
leg cramps or a trick or locked knee.  At the time of a 
September 1988 examination, normal findings were reported for 
the lower extremities.  

At the time of a September 1990 examination, the Veteran was 
noted to have a 2 centimeter scar on his left knee and a 4 
centimeter by 20 centimeter scar on his left leg.  There were 
no findings with regard to the right knee or leg.  On his 
September 1990 report of medical history, the Veteran checked 
the "no" boxes when asked if he had or had ever had cramps 
in his legs or a trick or locked knee.  At the time of a 
September 1990 examination, normal findings were reported for 
the lower extremities.  

In October 1991, the Veteran was seen for a pulled hamstring 
in his right leg after playing football.  He was treated with 
Flexoril, Motrin, and moist heat.  

In July 1992, the Veteran was seen with complaints of pulled 
muscles in his legs after playing softball a week earlier.  
He was noted to have bilateral quad pain.  It was the 
examiner's assessment that the Veteran had persistent 
bilateral quad strain, mild to moderate, but not resolving 
with heat.  He was told not to run for five days and was 
given Motrin.  The Veteran was referred to physical therapy.  
The therapist assessed the Veteran as having bilateral hip 
flexor strain.  He instructed the Veteran to perform home 
therapy with stretches to maintain flexibility.  In a 
September 1992 physical therapy note, it was indicated that 
the Veteran had not called or returned for an appointment.  
His condition was reported as unknown.  

On his November 1992 report of medical history, the Veteran 
checked the "no" boxes when asked if he had or had ever had 
cramps in his legs or a trick or locked knee.  There were no 
findings with regard to the right knee or quadriceps in the 
"note" section of the report.  

In a September 1995 treatment record, the Veteran complained 
of a pulled muscle in his right quadriceps.  He was noted to 
have pulled it when playing softball.  A diagnosis of a 
strain of the right quadricep was rendered.  

At the time of a December 1995 examination, normal findings 
were reported for the lower extremities.  

In September 1998, the Veteran was seen with complaints of 
having pulled a muscle in his right thigh while playing 
softball.  A diagnosis of a right quadriceps strain was 
rendered.  

At the time of a September 1998 follow-up visit, the Veteran 
was noted to be ambulatory without problems.  A diagnosis of 
strain right quad -resolved- was rendered.  

A May 2000 physical therapy consultation note for the low 
back indicated that any problems with flexibility of the 
lower extremities should resolve with continued stretching.

In conjunction with his claim for service connection, the 
Veteran was afforded a VA examination in September 2006.  At 
the time of the examination, the Veteran reported that he had 
been suffering from right quadriceps strain.  He stated that 
the condition had existed since July 1989.  The location of 
the condition was the thigh.  The injuries were inflicted by 
unknown mechanism.  There was no wound and the Veteran did 
not receive treatment in the field.  There was no destruction 
of underlying structures.  The Veteran indicated that due to 
the muscle condition he had suffered from pain in the leg for 
the last 16 years.  The pain occurred three times per week 
and lasted for hours.  It was aching, sharp, and cramping in 
nature.  The pain level was 8/10.  It could be elicited with 
physical activity.  He could function with medication when he 
had pain.  He was unable to do any extensive activity 
involving running, walking, or biking.  The pain was relieved 
by taking Celebrex.  From the muscle injuries, the Veteran 
reported having loss of strength, weakness, easy 
fatigability, and pain.  There were no complications from the 
muscle injuries.  The current treatment was physical therapy 
and Celebrex.  The injuries did not affect the functioning of 
the body and the Veteran indicated that he could keep up with 
his normal work requirements.  

Physical examination revealed that no muscle wound was 
present.  Palpation of the muscle revealed no loss of deep 
fascia or muscle substance and no impairment of muscle tone.  
For Muscle Group XIV, the strength was graded as 5.  The 
muscle injury did not affect the function of the particular 
body part it controlled.  There was no muscle herniation.  
The muscle injury did not involve any tendon, bone, joint, or 
nerve damage.  

The examiner noted that for the claimed condition of right 
quadriceps strain, the diagnosis was right quadriceps strain.  
The subjective factors were history of pain, stiffness, and 
weakness in the right quadriceps muscle with physical 
activity, and history of injury.  The objective findings were 
a normal examination of the right thigh muscles as the 
condition was non-flaring at the examination.  The muscle 
groups involved were the quadriceps, knee extensors.  

The Veteran was afforded a VA examination for his knees in 
October 2006.  The Veteran indicated that he had been 
suffering from a bilateral knee condition for the past 15 
years.  The condition developed gradually as a result of 
playing intramural sports while in the service.  The Veteran 
had weakness, swelling, and stiffness after walking, 
standing, or sitting for extended periods.  He had suffered 
joint pain for the past 15 years as a result of this 
condition.  The pain occurred constantly and was localized.  
The pain level was 7/10.  The pain could be elicited by 
physical activity.  It was relieved by medication and rest.  
The Veteran could function with the medication.  His 
condition did not cause incapacitation.  The current 
treatment was physical therapy, heat, and daily Celebrex.  

Physical examination revealed equal leg lengths.  The 
Veteran's gait and posture were within normal limits.  The 
right knee showed signs of guarding of movement.  Flexion was 
from 0 to 120 degrees for both knees.  Anterior and posterior 
cruciate ligaments and medial and lateral meniscus tests were 
within normal limits.  X-rays of the right knee revealed 
normal findings.  

The examiner rendered a diagnosis of chronic bilateral knee 
strain.  The subjective factors were pain, weakness, 
stiffness, swelling, giving way, lack of endurance and 
fatigability in the knee joint.  The objective findings were 
decreased an painful range of motion.  The effect of the 
condition on the Veteran's activity was mild.  

Treatment records obtained from the Veteran's private 
physician and physical therapist reveal that the Veteran 
reported he would strain his right quadriceps one to two 
times per year, primarily with strenuous activity.  It was 
also noted that the Veteran had had Osgood-Schlatter's 
disease as a child.  

A January 2007 MRI of the right knee revealed a small degree 
of chondromalacia patella of the medial meniscus and a slight 
truncated appearance of the meniscus, which could suggest 
that the Veteran had an old injury.

In his June 2007 substantive appeal, the Veteran indicated 
that he had been seen for a quadriceps strain multiple times 
in service and had been removed from flight status due to 
this condition. 

He also noted that he had been seen for this condition 
multiple times since retirement and was on pain medication 
and had been through physical therapy.  He noted that any 
activity that involved running or jumping caused the right 
quadriceps to go into a severe Charlie horse and lock up with 
pain. 

In his January 2008 substantive appeal, the Veteran indicated 
that he had a history of a right knee disorder in service and 
stated that he still had a right knee disorder which had 
affected the quality of his life.  

In an undated letter received at the time of the Veteran's 
November 2008 hearing, the Veteran's private physician 
indicated that the Veteran had had a MRI that had revealed 
right knee chondromalacia with old injury.  He also noted 
that the Veteran had a chronic injury to his right quadriceps 
muscle which the Veteran stated occurred during his military 
stay.  The physician indicated that at this time the Veteran 
needed no prolonged standing or walking.  He reported that 
the Veteran was being treated with Celebrex 200 milligrams 
four times per day.  

At the time of his November 2008 hearing, the Veteran 
testified that he initially injured his knee in 1989.  He 
reported receiving treatment at that time.  He noted that 
when he initially injured his quadriceps he was placed on 
limited duty, which included not flying.  The Veteran stated 
that he played intramural sports, including basketball, 
softball, and football.  He testified that he played on the 
travel team.  The right knee was injured during an intramural 
game.  The Veteran stated that he had had Osgood-Schlatter's 
disease as a child but had not sustained any injuries.  The 
Veteran reported that he was currently receiving treatment 
for his right knee from his private physician.  He indicated 
that his knee problem affected his ability to exercise.  The 
Veteran noted that his knees would swell up at night, which 
would prevent him from sleeping.  He indicated that he used 
to be active and that now all he could do was play golf and 
ride in the golf cart.  The Veteran stated that he had been 
told by his private physician that he had two partially torn 
ligaments in his right knee.  

The Veteran also testified as to having injured his right 
quadricep in 1989.  He noted that the quadricep would lock up 
with any activity, akin to a Charlie Horse.  He reported that 
the quadricep would cramp with activity.  The Veteran 
indicated that he had been told that he had probably built up 
scar tissue from injuring it multiple times.  He stated that 
he continued to get treatment for his quadricep after 
service.  

In conjunction with a January 2009 Board remand, an opinion 
was obtained with regard to the etiology of any right knee or 
right quadriceps disorder and its relationship, if any, to 
the Veteran's period of service.  

The April 2009 examiner indicated that she had reviewed the 
claims folder.  She noted that the opinion requested was 
whether it was at least as likely as not that the Veteran's 
current right quadriceps and right knee disabilities were 
related to his military service.  She observed that the 
service medical records contained a record of examination on 
November 26, 1990, in which the Veteran complained of right 
knee pain after playing softball and twisting his knee one 
month prior.  He was given an examination sheet and told to 
follow up as needed.  

The examiner also noted that there was a report from April 6, 
1989, in which the Veteran suffered abrasions to his knees 
from a motorcycle accident.  The report indicated that this 
injury completely healed and was asymptomatic by April 14, 
1989.  

The examiner also noted an August 27, 1986, entry where the 
Veteran complained of right quadriceps pain.  She further 
observed that the Veteran was seen in July 1992 for bilateral 
quad pain after playing softball one week earlier.  He was 
given Motrin and a profile for five days.  She also noted 
that the Veteran was seen in September 1995 with a pulled 
right quad while playing softball one day earlier.  He was 
given Motrin, ice and DNIF (duties not including flying).  He 
returned in one week and was returned to playing status.  The 
examiner also observed that at the time of a December 1986 
examination, the Veteran was noted to have had a history of 
Osgood-Schlatter's disease at the age of 13 and was found to 
have no complaints and no symptoms at the time of the 
examination.  

The examiner stated that the entries above did not constitute 
clear evidence of a combination of manifestations sufficient 
to establish chronicity, but rather were indications of 
isolated findings temporally related to isolated injuries 
experienced over 20 years that the Veteran was on active 
duty.  Therefore, it was her opinion that it was less likely 
than not that the current right knee and right quadriceps 
disabilities were related to the Veteran's military service.  
The rationale was that chronicity of the conditions was not 
established while the Veteran was on active duty.  

There is no competent opinion to the contrary.  The Veteran 
has expressed his belief that he currently has right knee and 
right quadriceps disorders related to his period of service.  
However, as noted above, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board does note that the Veteran was seen with complaints 
of right knee and right quadriceps problems in service.  
However, these symptoms appeared to have resolved with 
treatment each time they occurred.  Although the Veteran's 
private physician indicated that the Veteran reported that he 
started having right knee and right quadriceps problems in 
service, he did not, himself, state that any right knee or 
right quadriceps disorder had its onset in service or was 
related to service.  Accordingly, the statement of the 
private physician does not constitute competent medical 
evidence in support of the Veteran's claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a medical history 
provided by a veteran and recorded or transcribed by an 
examiner without additional enhancement or analysis is not 
competent medical evidence).

In contrast, the April 2009 VA examiner, following a thorough 
review of the claims folder, indicated it was less likely 
than not that any current right knee or right quadriceps 
disabilities were related to the Veteran's military service.  
The examiner cited to certain records and provided rationale 
for her opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence); see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").

The Board recognizes that the Veteran is quite sincere in his 
belief that his current right knee and right quadriceps 
disabilities are related to his service.  Certainly, the 
Veteran is competent to describe having symptoms such as pain 
since service, and thus, his lay assertions of a continuity 
of symptomatology are entitled to some probative weight.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
even where a Veteran asserts continuity of symptomatology 
since service, he is not necessarily competent to establish a 
nexus between the continuous symptomatology and the current 
claimed condition.  See Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997); see also Voerth v. West, 13 Vet. App. 117 
(1999).  In this instance, the Board finds the medical 
opinion of the April 2009 VA examiner to be much more 
persuasive on the matter of the etiology of the Veteran's 
currently identified right knee and right quadriceps 
disabilities than the Veteran's lay assertions of continuity 
of symptomatology since service.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for right knee and right quadriceps 
disabilities must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chondromalacia patella of the right 
medial meniscus (claimed as a right knee condition) is 
denied.  

Service connection for a right quadriceps strain is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


